Name: Council Regulation (EEC) No 4173/87 of 21 December 1987 opening and providing for the administration of a Community tariff quota for cut flowers and flower buds, fresh, falling within subheadings 0603 10 11 to 0603 10 69 of the combined nomenclature and originating in Cyprus (1988)
 Type: Regulation
 Subject Matter: tariff policy;  agricultural activity
 Date Published: nan

 31 . 12 . 87 Official Journal of the European Comunities No L 398 /27 COUNCIL REGULATION (EEC) No 4173/87 of 21 December 1987 opening and providing for the administration of a Community tariff quota for cut flowers and flower buds, fresh, falling within subheadings 0603 10 11 to 0603 10 69 of the combined nomenclature and originating in Cyprus (1988 ) which certain price conditions are complied with ; whereas the Community tariff quota should therefore be opened for the period from 1 January to 31 October 1988 amounting by virtue of the pro rata remporis clause in the said Protocol to 43,75 tonnes for the period in question ; THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas from the date on which the said quota is opened, the nomenclature used in the Common Customs Tariff will be replaced by the combined nomenclature based on the International Convention on the Harmonized Commodity Description and Coding System ; whereas this Regulation must take account of that fact by indicating the combined nomenclature codes within which the said products fall ; Whereas Article 19 of the Protocol laying down the conditions and procedures for the implementation of the second stage of the Agreement establishing an As ­ sociation between the European Economic Community and the Republic of Cyprus and adapting certain provisions thereof ('), stipulates that cut flowers and flower buds , fresh, falling within subheadings 0603 10 11 to 0603 10 69 of the combined nomenclature and orig ­ inating in Cyprus shall be imported into the Community at Reduced Rates of duty within the limits of of an annual Community tariff quota of 50 tonnes ; whereas , pursuant to Articles 18 and 19 of the Protocol in question, this volume is subject to an annual increase of 5 % from the entry into force of the said Protocol , and will therefore be 52,50 tonnes in 1988 ; whereas , within the limits of this tariff quota, customs duties are to be abolished progressively according to the same timetables and under the same conditions as laid down in Articles 5 and 16 of the said Protocol ; whereas in the context of the said quota, the Kingdom of Spain and the Portuguese Republic will apply customs duties calculated in accordance with the Protocol to the Association Agreement between the European Economic Community and the Republic of Cyprus consequent on the accession of the Kingdom of Spain and the Portuguese Republic to the Community (2) ; Whereas equal and continous access to the quota should be ensured for all Community importers and the rates laid down for the quota should be applied consistently to all imports of the product in question into all the Member States until the quota is exhausted ; whereas , however, the quota should not in this case be allocated among the Member States , without prejudice to the drawing against the quota volume of such quantities as they may need, under conditions and according to the procedure laid down in Article 1 (2); whereas this method of administration requires close cooperation between the Member States and the Commission and the latter must in particular be able to monitor the rate at which the quota is used and inform the Member States accordingly ; Whereas since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, any operation concerning the adminis ­ tration of the quota shares allocated to that economic union may be carried out by any one of its members , Whereas roses with large or small flowers and carnations of the unifloral or multifloral type are covered by the quota only where they meet the conditions laid down by Council Regulation (EEC) No 4088 /87 of 21 December 1987 fixing conditions for the application of preferential customs duties on imports of certain floricultural products originating in Cyprus , Israel or Jordan (3); whereas these tariff advantages apply only to imports for HAS ADOPTED THIS REGULATION : Article 1 1 . From 1 January to 31 October 1988 the customs duty applicable to imports into the Community of the following products originating in Cyprus shall be suspended at the level indicated and within the limits of a Community tariff quota as shown below : (') OJ No L 393 , 31 . 12 . 1987, p . 2 . O OJ No L 393 , 31, 12 . 1987 , p . 37 . (') OJ No L 382 , 31 . 12 . 1987 , p . 22 . No L 398 /28 Official Journal of the European Communities 31 . 12 . 87 Order No CN code Description Volume of quota (tonnes) Quota duty (%) 09.1419 0603 10 51 0603 10 53 0603 10 55 0603 10 61 0603 10 65 0603 10 69 0603 10 11 0603 10 13 0603 10 15 0603 10 21 0603 10 25 0603 10 29 Cut flowers and flowers buds of a kind suitable for bouquets or for ornamental purposes, fresh, dried, dyed, bleached, impregnated or otherwise prepared :  Fresh :  From 1 November to 31 May  From 1 June to 31 October, originating in Cyprus 43,75 17 : from 1 January to 29 February 15,4 : from 1 March to 31 May 21,8 : from 1 June to 31 October Within the limits of this tariff quota, Spain and Portugal shall apply customs duties calculated in accordance with the relevant provisions of the Protocol to the Association Agreement between the European Economic Community and the Republic of Cyprus consequent on the accession of Spain and Portugal . 2 . Cover by the tariff quota referred to in Article 1(1 ) may be interrupted in the case of roses with large or small flowers and carnations of the unifloral or multi ­ floral type if it is established at Community level that the price conditions laid down by Regulation (EEC) No 4088 /87 are not complied with . In such cases , the Commission shall adopt Regulations re-establishing the collection of Common Customs Tariff duties in respect of the products in question and, where appropriate, reintroducing this Regulation on the dates and for the products indicated in those Regulations . 3 . If an importer gives notification of imminent imports of the product in question into a Member State and applies to take advantage of the quota, the Member State concerned shall inform the Commission and draw an amount corresponding to its requirements to the extent that the available balance of the reserve so permits . 4 . The shares drawn pursuant to paragraph 3 shall be valid until the end of the quota period . Article 2 1 . Member States shall take all appropriate measures to ensure that their drawings pursuant to Article 1 (3) enable imports to be charged without interruption against their accumulated shares of the Communiy quota . 2 . Each Member State shall ensure that importers of the product concerned have free access to the quota for such time as the residual balance of the quota volume so permits . 3 . Member States shall charge imports of the said goods against their drawings as and when the goods are entered with the customs authorities for free circulation . 4 . The extent to which the quota has been used up shall be determined on the basis of the imports charged in accordance with paragraph 3 . Article 3 At the request of the Commission, Member States shall inform it of imports actually charged against the quota . Article 4 The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with . Article 5 This Regulation shall enter into force on 1 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 December 1987 . For the Council The President B. HAARDER